Exhibit 10.2
COMMONWEALTH OF MASSACHUSETTS

     
SUFFOLK, SS.
  SUPERIOR COURT DEPARTMENT
CIVIL ACTION NO. 06-4411-F

         
 
       
 
    )  
COMMONWEALTH OF MASSACHUSETTS,
    )  
 
    )  
Plaintiff,
    )  
 
    )  
v.
    )  
 
    )  
THE MEGA LIFE AND HEALTH INSURANCE
    )  
COMPANY, MID-WEST NATIONAL LIFE
    )  
INSURANCE COMPANY OF TENNESSEE
    )  
and HEALTHMARKETS, INC.,
    )  
 
    )  
Defendants.
    )  
 
    )  

FINAL JUDGMENT BY CONSENT
     The Court has reviewed the First Amended Complaint (“Complaint”) filed in
this case by the Commonwealth of Massachusetts and the joint Motion for Entry of
Final Judgment by Consent. The Court finds that it properly has subject matter
jurisdiction of this Complaint and that the entry of this Final Judgment by
Consent is in the interests of justice.
     WHEREAS, the Attorney General has concluded an investigation into the
practices of The MEGA Life and Health Insurance Company (“MEGA”), Mid-West
National Life Insurance Company of Tennessee (“Mid-West”), and HealthMarkets,
Inc. (“HealthMarkets”) (collectively, “Defendants”) regarding the content and
sale of health insurance policies issued or delivered in Massachusetts;
     WHEREAS, as a consequence of its investigation, the Attorney General filed
its First Amended Complaint in this matter on or about August 22, 2007;
     WHEREAS, each of the Defendants deny all the allegations set forth in the
First Amended Complaint;

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Attorney General and the Defendants (the “Parties”) believe
that this Final Judgment by Consent set forth herein is an appropriate means by
which to address all allegations and requests for relief raised, or that could
have been raised, in Plaintiff’s First Amended Complaint. In particular, this
Final Judgment of Consent will avoid the uncertainty, time and expense related
to the conduct of motion practice, discovery and trial; and
     WHEREAS, the Parties have filed a Joint Motion for Entry of Final Judgment
by Consent;
     Accordingly, good cause being shown, IT IS ORDERED THAT:
     1. (a) Effective on October 1, 2009, the Defendants MEGA and Mid-West, and
any directly or indirectly owned or operated subsidiary of any of the Defendants
acting as a licensed insurance company (“Insurer Subsidiary”), are enjoined from
offering for sale in Massachusetts any Health Benefit Plan as that term is
defined in M.G.L. c. 176J, § 1. The Defendants shall be prohibited from writing
or issuing Health Benefit Plans in Massachusetts for a period of five (5) years
from the date of written notice to eligible individuals and eligible small
businesses pursuant to the process set forth in Section 1(b) immediately below,
concerning the restricted opportunity for renewing existing Health Benefit
Plans.
     (b) Subject to the approval of the Division of Insurance of the
Commonwealth of Massachusetts (“DOI”) and the provisions of 211 CMR 66.06(6),
the Defendants, and any Insurer Subsidiary, shall, on or before June 30, 2011,
provide written notice to all eligible individuals and eligible small businesses
in Massachusetts insured by any of them under a Health Benefit Plan at the time
of the notice that (i) coverage may only be renewed during the time period of
180 days following the date of the written notice and (ii) after such 180 day
period

-2-



--------------------------------------------------------------------------------



 



Defendants, including any directly or indirectly owned or operated subsidiary of
any of the Defendants acting as a licensed insurance company, shall not renew
any Health Benefit Plans.
     (c) The Defendants MEGA and Mid-West shall send a written notice to each of
its respective Health Benefit Plan policyholders in Massachusetts (i) informing
them of its respective Medical Loss Ratio (i.e., the ratio of incurred medical
or hospital claims to the premium earned for that same calendar year) for its
Health Benefit Plans in Massachusetts for the calendar years 2008, 2009 and 2010
only, and (ii) reminding policyholders if their coverage does not qualify as
“Creditable Coverage” as that term is defined in M.G.L. c. 111M, § 1. For
Medical Loss Ratio information for the calendar year 2008, the notice shall be
sent on or before December 31, 2009; for such information for the calendar year
2009, the notice shall be sent on or before October 1, 2010; and for such
information for the calendar year 2010, the notice shall be sent on or before
October 1, 2011. The notice required by this Section 1 (c) shall be in the form
attached hereto as Exhibit A, and may be sent by electronic mail so long as the
Defendants MEGA and Mid-West can demonstrate receipt or by United States Mail
either separately or combined with other policyholder notifications sent in
accordance with the terms of this Final Judgment by Consent or policyholder
notifications (that do not include any form of marketing materials) sent in the
ordinary course of business. The notice required by this Section 1 (c) is
expressly not subject to Section 7 of this Final Judgment by Consent.
     (d) In the event that Defendants, including any Insurer Subsidiary, or any
one of them, after the expiration of the five year period required by
Section 1(a), seek to write new Health Benefit Plan business in Massachusetts,
said Defendant or Defendants shall provide written notice to the Attorney
General at least sixty (60) days before writing new business or filing any
products or policy forms with DOI. Nothing herein shall prevent the Defendants
or any of their

-3-



--------------------------------------------------------------------------------



 



respective subsidiaries from continuing to offer and issue any insurance
products that are not Health Benefit Plans in Massachusetts and the Defendants
may continue to offer the following types of health insurance plans that are
excepted from the definition of Health Benefit Plan: accident only; limited
scope vision or dental benefits if offered separately; hospital indemnity
insurance policies if offered as independent, non-coordinated benefits which
shall mean policies issued under M.G.L. c. 175 which provide a benefit not to
exceed $500 per day, as adjusted on an annual basis by the amount of increase in
the average weekly wages in the Commonwealth as defined in section 1 of M.G.L.
c.152, to be paid to an insured or a dependent, including the spouse of an
insured, on the basis of a hospitalization of the insured or a dependent;
disability income insurance; specified disease insurance that is purchased as a
supplement and not as a substitute for a health plan and meets any requirements
the Commissioner of Insurance by regulation may set; and any other health
insurance plan that may be now or later excepted from the definition of Health
Benefit Plan under G.L. c. 176J. Nothing herein shall prevent the Defendants or
any of their respective subsidiaries from offering Health Benefit Plans of a
third-party carrier or carriers neither owned nor operated by the Defendants.
     2. Effective October 1, 2009, the Defendants and their subsidiaries,
divisions, agents, employees, servants, successors, and assigns, whether acting
individually, or in active concert or participation with them, or through any
corporation, trust or other device, are permanently restrained and enjoined in
connection with their business in the Commonwealth of Massachusetts from:

  (a)   representing as a Health Benefit Plan benefit that prospective
purchasers cannot be singled out for a rate increase or cancellation;

-4-



--------------------------------------------------------------------------------



 



  (b)   representing that Defendants’ products provide prescription drug
coverage if they do not;     (c)   requiring association group membership in
connection with the marketing and sale of any Health Benefit Plan under M.G.L.
c. 176J for individuals or small employer groups of five (5) or fewer employees
unless the association operates as an “intermediary” in accordance with M.G.L.
c. 176J;     (d)   requiring association group membership in connection with
their sale of any Health Benefit Plan under M.G.L. c. 176J to small employer
groups of six (6) or more employees;     (e)   declining to pay claims that are
valid and outstanding (for purposes of Sections 2 (e) and (g), the Attorney
General and the Defendants agree and acknowledge that claims are “outstanding”
so long as they are open or subject to grievances or external appeals on or
after entry of this Final Judgment by Consent) for coverages and benefits
mandated by M. G. L. c. 175, § 47C (newborn wellness); M. G. L. c. 175, §47F
(maternity care); M. G. L. c. 175, § 47G (cytologic screening and mammographic
examinations); M. G. L. c. 175, § 47H (infertility treatment); and M. G. L. c.
175, § 47W (contraceptive services) when it knows or should know that such
denial(s) violate these mandated benefit laws in Massachusetts;     (f)  
disclosing protected health information, as that term is defined by 45 C.F.R. §
164.501, to any third party in any manner that MEGA or Mid-West know or should
know violates the privacy provisions of HIPAA (45 C.F.R. Parts 160 and

-5-



--------------------------------------------------------------------------------



 



      164) and M. G. L. c. 175I and c. 214, § 1B in connection with their
conduct of health insurance business operations in Massachusetts;

  (g)   declining to pay claims that are valid and outstanding in violation of
the provisions of M. G. L. c. 176J, §§ 1, 2 and 5, and c. 176N, § 2, when it
knows or should know that such denial(s) violate these laws in Massachusetts;  
  (h)   using any advertisement in Massachusetts that contains the
representations “any doctor” or “choose any doctor anytime, anywhere” or
equivalent language, unless such advertisements clearly and conspicuously, and
in close proximity to the representation, disclose any exceptions, restrictions
and/or limitations that apply;     (i)   using any advertisement in
Massachusetts that it knows or should know is false or deceptive, including, but
not limited to, any representation offering prescription drug coverage, except
where the product being offered provides insured prescription benefits;     (j)
  using in Massachusetts any advertisements or proposed agent scripts that
unfairly or incompletely compare any MEGA or Mid-West product to any Health
Benefit Plan offered by a competitor, or otherwise make comparisons that it
knows or should know are false, incomplete or unfair;     (k)   offering and
issuing health insurance policies to Medicare-eligible residents that fail to
comply with M. G. L. c. 176K or 42 USC § 1396, et seq.

     3. Within thirty (30) days of entry of this Consent Judgment, Defendants
shall cause a true and correct copy of injunctive terms contained herein to be
served on every person who, since January 1, 2009, has acted or has been
appointed to act as an insurance producer for one or more of Defendants in
Massachusetts.

-6-



--------------------------------------------------------------------------------



 



     4. On or before December 31, 2009, the Defendants shall:

  (a)   Implement the revised training materials for their agents licensed to
sell insurance Health Benefit Plans in Massachusetts that incorporate Section 1,
entitled “Health Insurance Agent Training,” of the performance standards
contained in the MultiState Regulatory Settlement Agreement entered into by the
Defendants MEGA and Mid-West as of May 29, 2008 (the “MultiState RSA”);     (b)
  Implement the revised agent oversight procedures that incorporate Section 2,
entitled “Agent Oversight,” of the performance standards contained in the
MultiState RSA;     (c)   Submit to the Commonwealth, on or before February 14,
2010, a copy of the report required by Section G.3. of the MultiState RSA and
concerning the status of and compliance with MultiState RSA performance
standards;     (d)   Notwithstanding the foregoing, the Defendants shall be
subject to the requirements of this Section 4 only if they, jointly or
severally, are acting as a sales agency and selling the Health Benefit Plans of
a third party carrier.

     5. Within thirty (30) days after the entry of this Final Judgment by
Consent, each of the Defendants shall pay separately the sum of five million
dollars ($5,000,000) to the Commonwealth for a collective total payment of
fifteen million dollars ($15,000,000), subject to Section 5(d) below. Said
payments due under this Final Judgment by Consent shall be made by electronic
fund transfer to the Office of the Massachusetts Attorney General to an account
identified by the Commonwealth. The five million dollars due from each Defendant
shall be comprised of: (i) one million dollars ($1,000,000) to be paid as civil
penalties pursuant to G.L. c. 93A, § 4; (ii) two hundred and fifty thousand
dollars ($250,000) to be paid as attorneys’ fees and

-7-



--------------------------------------------------------------------------------



 



costs, and (iii) three million seven hundred and fifty thousand dollars
($3,750,000) for consumer compensatory damages or other consumer relief
(“Consumer Relief”). With respect to the three million seven hundred and fifty
thousand dollars ($3,750,000) payments for Consumer Relief from each Defendant,
and the collective total payments of eleven million two hundred and fifty
thousand dollars ($11,250,000) from the Defendants for Consumer Relief, the
Attorney General shall expend and distribute those funds, in her sole discretion
and in amounts she deems appropriate, to provide restitution or other relief to
individuals who at any time since January 1, 2003 were Massachusetts residents
insured under a health, accident or sickness policy issued by one of the
Defendants and who the Attorney General in her sole discretion determines
suffered an otherwise unremediated ascertainable loss or other cognizable harm
as a result of the conduct of Defendant(s) (“Affected Consumers”). The Attorney
General’s distribution of Consumer Relief to Affected Consumers (“Consumer
Relief Program”) shall conform to the following:

  (a)   Consumer Relief funds will be distributed to Affected Consumers who:

    i) file a claim after the entry of this Judgment through a claims
reassessment process as may be required by a regulatory Settlement Agreement
between the Defendants and the DOI;       ii) filed a consumer complaint with
the Commonwealth prior to August 1, 2009; or       iii) file a claim through a
claims reassessment or complaint review process as may defined by the Attorney
General, at her sole discretion, to provide relief for otherwise unremediated
losses to Massachusetts consumers who: (1) before or during the period of
coverage reached the age of Medicare eligibility, (2) had claims denied because
of policy maximums on benefits or

-8-



--------------------------------------------------------------------------------



 



      the number of services within a period of time, (3) had claims denied
because of coverage limits on prescription drugs, doctor’s office visits,
simultaneous surgeries, or procedures related to pregnancy, (4) terminated
coverage citing a miscommunication at presentation or similar complaint of agent
misconduct; or (5) the Office of the Attorney General determines suffered
ascertainable loss or other cognizable harm as a result of Defendants’ conduct.

  (b)   The Attorney General, in the exercise of reasonable discretion, will
endeavor to retain a qualified, independent, professional third-party
administrator to administer, and process payments resulting from, the Consumer
Relief Program described in this Section 5 (“Settlement Administrator”). The
Defendants shall cooperate with the Attorney General and the Settlement
Administrator, if any, to efficiently and effectively complete the Consumer
Relief Program. The Defendants shall, at their own cost and expense (separate
and apart from any payment made to the Commonwealth under this Judgment),
provide information within a reasonable period of time in response to any
reasonable requests from the Attorney General or Settlement Administrator for
information or data to be used to establish and complete the Consumer Relief
Program, which information or data may include, without limit, claims and
premium payment data by consumer. The Attorney General and the Defendants agree
and acknowledge that any requests for information or data under this Section
shall be reasonable so long as they can be addressed by the Defendants in the
ordinary course of business, during ordinary business hours, employing existing
systems and resources and using existing staff. The Attorney General further
agrees and acknowledges that

-9-



--------------------------------------------------------------------------------



 



      any information or data produced by the Defendants under this Section 5
may contain highly sensitive and commercially valuable confidential information
as well as highly sensitive and private health information. The Attorney General
therefore agrees that to the extent permissible under law, she will maintain the
confidentiality of any information or data produced by the Defendants pursuant
to this Section 5; she will notify the Defendants in writing within seven
(7) days of any request or court order seeking the production of such
information or data; and upon the conclusion of the Consumer Relief Program, she
will either return all such information or data to the Defendants or certify in
writing that she has destroyed the same. The Attorney General further agrees
that if she retains a Settlement Administrator, she will obtain the Settlement
Administrator’s agreement to abide by the terms and conditions for maintaining
the confidentiality of Defendants’ information or data described in this
Section 5 (b). The direct costs of the Attorney General’s Office and any
Settlement Administrator in administering, and making payments to consumers
resulting from, the Consumer Relief Program shall be paid or reimbursed from the
Consumer Relief fund. If the Attorney General is unable to secure the services
of a Settlement Administrator upon terms and conditions that the Attorney
General determines to be reasonable and acceptable in her sole discretion, the
Defendants shall provide any administrative services determined by the Attorney
General to be reasonably necessary to implement and complete the Consumer Relief
Program, and the direct costs of the Defendants, including such costs as may be
reasonably necessary to expand the Defendants’ capacity and/or capabilities, in

-10-



--------------------------------------------------------------------------------



 



      administering, and making payments to consumers resulting from, the
Consumer Relief Program shall be paid or reimbursed exclusively from the
Consumer Relief fund, provided, however, that such direct costs must be
previously approved by the Attorney General.

  (c)   The Attorney General shall report to the Defendants the names of the
consumers who receive Consumer Relief funds and the amounts each received on a
semiannual basis beginning on March 1, 2010. The Attorney General shall also
notify the Defendants in writing thirty (30) days after the completion of the
Consumer Relief Program, said notice to include the amount of the funds, if any,
that remain unexpended. If, after the Attorney General completes the Consumer
Relief Program described in this Consent Judgment, Consumer Relief funds remain
unexpended, under this Consent Judgment the Attorney General shall direct any
residue to the Local Consumer Aid Fund, established pursuant to M.G.L. c. 12, §
11G.     (d)   The Attorney General acknowledges that the Defendants MEGA and
Mid-West have agreed to make certain payments pursuant to a certain Regulatory
Settlement Agreement dated August 26, 2009, including the sum of two million
dollars ($2,000,000) to the DOI and an as yet undetermined sum pursuant to a
claims reassessment process (“DOI Process”). Relative to these payments, the
Parties agree as follows: (i) The Attorney General shall credit the two million
dollars ($2,000,000) payment to the penalty payments due from the Defendants
MEGA and Mid-West under this Section 5. Upon written certification by the
Defendants MEGA and Mid-West that the two million dollars ($2,000,000) payment
due the

-11-



--------------------------------------------------------------------------------



 



      DOI has been made, the Attorney General shall deem the penalty payment due
under this Section 5 from Defendants MEGA and Mid-West (but not Defendant
HealthMarkets) to be fully satisfied. (ii) The Parties agree that the amount to
be paid to consumers under the DOI Process is presently unknowable and
uncertain. As a result, the Attorney General shall preliminarily credit the
Consumer Relief payment due from each of the Defendants MEGA and Mid-West by two
hundred thousand dollars ($200,000) (for a total credit of four hundred thousand
dollars ($400,000)) on account of the sum due each for the DOI Process. Within
thirty (30) days of the completion of the DOI Process as determined by the DOI,
the Defendants MEGA and Mid-West shall submit to the Office of the Attorney
General a written statement signed by an authorized representative attesting to
the total amount of payments to consumers made pursuant to the DOI Process
(“Claims Reassessment Statement”). From the date of entry of this Final Judgment
by Consent until such time as the Defendants deliver the Claims Reassessment
Statement, the Defendants shall submit to the Office of the Attorney General
every ninety (90) days a quarterly statement signed by an authorized
representative describing (i) the total amount of payments to consumers made
during that period through the DOI Process, and (ii) the then current estimate
on the amount of time and additional payments needed to complete the DOI
Process. The Attorney General and the Defendants agree and acknowledge that said
quarterly statement is not intended and shall not constitute a statement of
material fact; and such statement is not intended to and shall not constitute a
representation or warranty by the Defendants of the information

-12-



--------------------------------------------------------------------------------



 



      contained therein. If the total amount of such claim reassessment payments
is less than four hundred thousand dollars ($400,000), the Defendants MEGA and
Mid-West shall, concurrent with the submission of the Claims Reassessment
Statement, deliver to the Office of the Attorney General a check or checks for
the difference between the total credit amount of four hundred thousand dollars
($400,000) and the amount paid. If the total amount of such claim reassessment
payments is more than the total credit amount of four hundred thousand dollars
($400,000), the Office of the Attorney General shall, within thirty (30) days of
receipt of the Claims Reassessment Statement, deliver to each of the Defendants
MEGA and Mid-West a check for one-half of the total amount by which such
payments exceeded the total credit amount of four hundred thousand dollars
($400,000), but not to exceed a maximum reimbursement to MEGA and Mid-West of
six hundred thousand dollars ($600,000) (collectively, or three hundred thousand
dollars ($300,000) to each of MEGA and Mid-West) regardless of the amount by
which claims reassessment payments exceed the total credit amount of four
hundred thousand dollars ($400,000). To provide for this potential payment
following the claims reassessment process, the Office of the Attorney General
may maintain six hundred thousand dollars ($600,000) of the Consumer Relief
Funds in a separate escrow account until the claims reassessment process is
complete. Nothing in this Judgment prohibits the Attorney General, the DOI and
the Defendants from agreeing to administer the DOI Process as part of the
Consumer Relief Program required by this Section.

-13-



--------------------------------------------------------------------------------



 



     6. Within one-hundred and fifty (150) days of entering this Final Judgment
by Consent, the Defendants shall submit to the Office of the Attorney General a
written statement signed by an authorized representative under the penalties of
perjury attesting and detailing:

  (a)   the steps that Defendants have performed since February 1, 2007, to
reassess and remediate categories of claims originally denied, in whole or in
part, that should have been paid as valid claims in accordance with:

  1.   benefits mandated by M. G. L. c. 175, § 47C (newborn wellness); M. G. L.
c. 175, §47F (maternity care); M. G. L. c. 175, § 47G (cytologic screening and
mammographic examinations); M. G. L. c. 175, § 47H (infertility treatment); and
M. G. L. c. 175, § 47W (contraceptive services) (collectively “Mandated
Benefits”);     2.   policy exclusion limitations mandated by M. G. L. c. 176J,
§§ 1, 2 and 5, and c. 176N, § 2 (“Exclusion Limitations”); or     3.   the
claims reassessment process required by a certain Regulatory Settlement
Agreement, as amended, between the DOI and the Defendants MEGA and Mid-West and
dated December 6, 2006.

  (b)   the total number of consumers who have had claims paid through said
claims reassessment processes, and the total amount of payments made by
Defendants since February 1, 2007 up to and including the date of entry of this
Final Judgment by Consent to remediate claims described in Subsection (a) of
this Section 6. If the total amount of such claim remediation payments, plus
interest, made by the Defendants since February 1, 2007 up to and including the
date of

-14-



--------------------------------------------------------------------------------



 



      entry of this Final Judgment by Consent is less than two million one
hundred and seventy five thousand six hundred and sixty two dollars
($2,175,662), the Defendants shall collectively, and separate and apart from the
payments required by Section 5 above, deliver to the Commonwealth within
one-hundred and eighty (180) days of entry of this Final Judgment by Consent a
check for the difference between two million one hundred and seventy five
thousand six hundred and sixty two dollars ($2,175,662) and the amount of such
claim remediation payments. Any such payment shall be made to the Local Consumer
Aid Fund, as established by M.G.L. c. 12, § 11G, and shall be made by check made
payable to “The Commonwealth of Massachusetts, Local Consumer Aid Fund”
delivered to Thomas O’Brien, Assistant Attorney General, at the Office of the
Attorney General, Health Care Division, One Ashburton Place, Boston,
Massachusetts 02108.

  (c)   The Attorney General agrees that to the extent permissible under law,
she will maintain the confidentiality of any individually identifiable health
information that may be contained in the written statement or any portion of its
contents produced by the Defendants pursuant to this Section 6; she will notify
the Defendants in writing within seven (7) days of any request or court order
seeking the production of individually identifiable health information that may
be contained in the written statement.     (d)   Nothing in this Section 6 is
intended to create nor does it create any obligation on the part of the
Defendants to reassess or remediate any claim.

-15-



--------------------------------------------------------------------------------



 



     7. Any notices to current or former insureds, or to current or former
insurance producers, of the Defendants that are made in accordance with this
Final Judgment by Consent shall reference this Judgment and shall be subject to
prior approval by the Attorney General, which approval shall not be unreasonably
withheld and which shall be provided within a reasonable period.
     8. This Final Judgment by Consent resolves the allegations and requests for
relief raised, or that could have been raised, in the First Amended Complaint
filed against MEGA, Mid-West and HealthMarkets, and their respective successors,
assigns and subsidiaries, including their respective present and former
officers, agents including licensed insurance producers, directors and employees
(collectively, “Defendants” for the purposes of Sections 8 and 9 hereof), in the
above-captioned matter, provided that nothing in this paragraph shall prevent
the Attorney General from taking appropriate action to enjoin, or seek other
relief concerning, any conduct by any current or former insurance producers whom
the Attorney General believes to be in violation of Massachusetts laws or the
terms of his or her agent’s license and whom the Attorney General has identified
in writing to the Defendants concurrent with the execution by the Parties of the
Joint Motion for Entry of Final Judgment by Consent. This Final Judgment by
Consent does not resolve any claims by any party other than the Commonwealth,
does not resolve any claims that may be brought by the DOI, and does not resolve
any claims that may be brought by the Commonwealth against any other person or
party other than the Defendants as defined in this Section.
     9. Except for purposes of its enforcement, no part of this Final Judgment
by Consent, including without limit any statements or notices required by this
judgment, shall be construed or admitted into evidence as an admission of
liability by Defendants, as defined in the

-16-



--------------------------------------------------------------------------------



 



preceding Section 8, or any of them, in any other proceeding, and any such
liability is expressly denied by Defendants, as defined in the preceding Secton
8, collectively and individually. By entering into this Final Judgment by
Consent, Defendants, as defined by the preceding Section 8, collectively and
individually do not admit to any violation of law.
     10. Defendants have waived all rights of appeal. Defendants have also
waived the requirements of Rule 52 of the Massachusetts Rules of Civil
Procedure.
     11. This Final Judgment by Consent shall be governed by and interpreted in
accordance with the laws of the Commonwealth of Massachusetts. Any violation of
this Final Judgment by Consent shall be punishable by civil or criminal contempt
proceedings, or as otherwise provided by law. The Attorney General agrees that,
prior to any action against the Defendants to enforce this Final Judgment by
Consent, the Office of the Attorney General will provide Defendants written
notice of any suspected violations of this Final Judgment by Consent and a
twenty (20) day period to address any such violations within which period the
parties will make good faith efforts to meet and confer regarding the suspected
violations. Any efforts by the Defendants during the twenty (20) day period to
address any such violations shall not bar or limit the Office of the Attorney
General from taking actions that she deems in the public interest. Nothing in
this section shall affect or apply to any action that might be brought by the
Attorney General except actions to enforce this Judgment.
     12. This Final Judgment by Consent and related Joint Motion represent the
entire agreement between the Commonwealth and the Defendants about the matters
addressed herein. It supersedes any prior agreements, understandings or
stipulations between the parties regarding the subject matter hereof and may not
be modified except by further order of the Court.

-17-



--------------------------------------------------------------------------------



 



     13. Any notices or communications required to be transmitted between the
Defendants and the Commonwealth pursuant to this Final Judgment by Consent shall
be provided in writing by first class mail, postage prepaid, and by electronic
mail or facsimile transmission, to the parties or successors as follows, unless
otherwise agreed:

      Commonwealth of Massachusetts   Defendants  
Thomas M. O’Brien, Esq.
Assistant Attorney General
Office of the Attorney General
One Ashburton Place
Boston, MA 02108
Thomas.M.O’Brien@state.ma.us
  Curt Westen, Esq.
General Counsel
HealthMarkets, Inc.
9151 Boulevard 26
North Richland Hills, TX 76180
Curt.Westen@healthmarkets.com
 
   
 
  With a copy to:
 
 
  Dean Richlin, Esq.
Foley Hoag LLP
155 Seaport Boulevard
Boston, MA 02210
drichlin@foleyhoag.com

-18-



--------------------------------------------------------------------------------



 



     14. The Court shall retain jurisdiction of this case for the purpose of
ensuring compliance with the terms of this Judgment.
     SO ORDERED, this ___ day of _______, 2009.

                        Justice of the Superior Court           

             
Approved by:
           
 
           
COMMONWEALTH OF
MASSACHUSETTS
Martha Coakley, Attorney General
      THE MEGA LIFE AND HEALTH INSURANCE COMPANY, MID-WEST NATIONAL LIFE
INSURANCE COMPANY OF TENNESSEE, and HEALTHMARKETS, INC.
By their attorneys,    
 
           
/s/ Thomas M. O’Brien
 
      /s/ Dean Richlin
 
   
Thomas M. O’Brien, BBO # 561863
Emiliano Mazlen BBO # 600912
Assistant Attorneys General
Health Care Division
One Ashburton Place
Boston, MA 02108
(617) 727-2200
      Dean Richlin, Esq., BBO # 419200
Colin J. Zick, Esq. BBO # 556538

Foley Hoag LLP
155 Seaport Blvd.
Boston, MA 02210-2600
(617) 832-1000    
 
           
Dated: August 31, 2009
           

-19-



--------------------------------------------------------------------------------



 



EXHIBIT A
COMPANY LETTERHEAD
[Company name]
9151 Boulevard 26
North Richland Hills, TX 76180-5605
{Date}
{Primary Name}
{Address 1}
{Address 2}
{Address 3}
Reference No.:
Dear {Primary Name}:
We are providing this notice to you as required by a consent judgment
voluntarily entered into to resolve a lawsuit brought by the Massachusetts
Attorney General.
As you are probably aware, with limited exceptions, every resident of the
Commonwealth of Massachusetts over the age of 18 is required to have health
insurance coverage that meets the standard of Minimum Creditable Coverage in
order to avoid certain state tax penalties. At present, [no Mid-West policy
constitutes Minimum Creditable Coverage] [only the MEGA CareChoice Plus Health
Savings Account (HSA) Qualified Plan constitutes Minimum Creditable Coverage,
and all other MEGA plans, including the Signature Benefit plan, do not qualify].
Please review your policy and most recent renewal notices, which may bear a
notice regarding Minimum Creditable Coverage under the current standard.
We are also writing to inform you that the Medical Loss Ratio for the
Massachusetts health plans of [the MEGA Life and Health Insurance Company
(“MEGA”)] [Mid-West National Life Insurance Company of Tennessee (“Mid-West”)]
for [2008] [2009] [2010], was: [insert 2008 figure and future figures here] This
Medical Loss Ratio shows that on average we paid [insert 2008 figure and future
figures here] cents in medical claims for every dollar we received in health
plan premiums in Massachusetts.
You may seek additional information about the status of your coverage or request
a copy of your current insurance certificate by contacting our Customer Care
Center at the number listed below or by accessing [MEGA’s websites at
www.megainsurance.com] [Mid-West’s website at www.midwestlife.com]. Our Customer
Care Associates are available to answer any additional questions you may have
regarding this notice or your current coverage. Our Customer Care Center can be
reached at {x-xxx-xxx-xxxx} Monday through Friday, x:00 a.m. to x:00 p.m.
Eastern time. We are committed to helping you understand your responsibilities
under the new law as they relate to your coverage with [MEGA] [Mid-West].
To learn about other available health plan options, you also may contact the
Division of Insurance by calling (617) 521-7794 or visiting its website at
www.mass.gov/doi, or contact the Commonwealth Health Insurance Connector at
1-877-MA-ENROLL or by visiting its website at www.mahealthconnector.org.
Sincerely,
{Company Name}

